7/23/2021

9:47 PM FROM: Staples

TO:

+14017527247 Pp.
Case 1:21-cv-00306-JJM-PAS Document 1-5 Filed 07/23/21 Page 1 of 2 PagelD #: 64

 

 

 

 

 

 

 

 

 

 

 

 

Plantiffs: Court: Case lilegally detained at:
Number:

Jamhal Talib Abdullah Bey Malden District CR001099 | Middlesex House of

Misidentified as “JAMHAL Court Correction and Jail

LATIMER”

Quinn Khabir El Malden District CR001097 | Worcester County Jail

Misidentified as “QUINN Court & House of

CUMBERLANDER” Correction

Tariff Sharif Bey Malden District CRO001101 | Middleton House of

Misidentified as “AARON Court Correction

JOHNSON’

Lucha El Por Libertad Malden District CRO001096 | Middiesex House of

Misidentified as “STEVEN Court Correction and Jail

PEREZ”

Jamil Rasul Bey Malden District CRO001102 | Middleton House of

Misidentified as “LAMAR Court Correction

DOW”

Will El Musa Malden District CRO001098 | Middleton House of

Misidentified as “WILFREDO Court Correction

HERNANDEZ”

Aban E! Curraugh Maiden District CRO01104 | Middleton House of
Court Correction

John Doe 2 Maiden District CRO001100 | Worcester County Jail
Court & House of

Correction

Conald Soliman Quiesqueyano Malden District CR001103 | Middlesex House of

Bey Court Correction and Jail

Misidentified as “CONALD

PIERRE”

Robert El Don Malden District CRO01095 | Middlesex House of

Misidentified as “ROBERT
RODRIGUES”

 

Court

 

 

Correction and Jail

 

 
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 Pp.
Case 1:21-cv-00306-JJM-PAS Document 1-5 Filed 07/23/21 Page 2 of 2 PagelD #: 65

Defendants:

Medtord Massachusetts State Police

Massachusetts State Trooper Sargent Matthew McDevitt
Massachusetts State Trooper Ryan Casey
Massachusetts State Trooper Mike Sullivan
Massachusetts State Trooper Sargent Burnham
Massachusetts State Trooper Orlando

Malden District Court Judge Emily A Karstetter

THE COMMONWEALTH OF MASSACHUSETTES
AT&T NEWS MEDIA

COMCAST NBCUNIVERSAL NEWS MEDIA
VIACOM NEWS MEDIA

NEWS CORPORATION NEWS MEDIA

CBS NEWS MEDIA
